

116 HR 4171 IH: Wireless Investment Now in 5G Act
U.S. House of Representatives
2019-08-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4171IN THE HOUSE OF REPRESENTATIVESAugust 6, 2019Ms. Matsui introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo provide for a transition process to make electromagnetic spectrum between the frequencies of
			 3700 megahertz and 4200 megahertz available for allocation and auction, to
			 make available Federal spectrum for non-Federal use or shared Federal and
			 non-Federal use, and for other purposes.
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Wireless Investment Now in 5G Act or the WIN 5G Act. (b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Definitions.
					Sec. 3. Rule of construction.
					Title I—Transition of Certain Spectrum
					Sec. 101. Transition of spectrum between 3700 megahertz and 4200 megahertz.
					Title II—Federal Spectrum Availability
					Sec. 201. Costs of spectrum research and development and planning activities.
					Sec. 202. Inclusion of spectrum sharing in annual NTIA report on relocation.
					Sec. 203. Studies on reallocation of certain Federal spectrum.
					Sec. 204. Identification, reallocation, and auction of certain Federal spectrum.
					Sec. 205. Definitions.
					Title III—NTIA Research and Development
					Sec. 301. NTIA independent research and development costs.
					Title IV—Rural Broadband Deployment
					Sec. 401. Rural Broadband Deployment Fund.
				
 2.DefinitionsIn this Act: (1)Appropriate committees of congressThe term appropriate committees of Congress means—
 (A)the Committee on Appropriations of the House of Representatives; (B)the Committee on Appropriations of the Senate;
 (C)the Committee on Energy and Commerce of the House of Representatives; and (D)the Committee on Commerce, Science, and Transportation of the Senate.
 (2)CommissionThe term Commission means the Federal Communications Commission. 3.Rule of constructionEach range of frequencies described in this Act shall be construed to be inclusive of the upper and lower frequencies in the range.
		ITransition of Certain Spectrum
			101.Transition of spectrum between 3700 megahertz and 4200 megahertz
				(a)Designation of transition facilitator
 (1)In generalNot later than 60 days after the date of the enactment of this Act, the Commission shall designate to serve as the Transition Facilitator for purposes of this section an organization that—
 (A)consists of all satellite operators providing service using spectrum between the frequencies of 3700 megahertz and 4200 megahertz to the continental United States pursuant to a license or grant of market access issued by the Commission; and
 (B)agrees to serve as the Transition Facilitator and to carry out the duties of the Transition Facilitator under this section.
 (2)ExceptionThe Commission may designate under paragraph (1) an organization consisting of less than all satellite operators described in subparagraph (A) of such paragraph if—
 (A)any satellite operator described in such subparagraph that is not part of such organization— (i)notifies the Commission that such operator does not wish to be part of the Transition Facilitator; or
 (ii)is otherwise determined by the Commission not to be necessary to be part of the Transition Facilitator; and
 (B)the organization designated by the Commission consists of not fewer than 4 satellite operators described in such subparagraph.
						(b)Transition facilitation plan
 (1)Submission by transition facilitatorNot later than 120 days after the Transition Facilitator is designated under subsection (a), the Transition Facilitator shall submit to the Commission and the appropriate committees of Congress a transition facilitation plan for the spectrum between the frequencies of 3700 megahertz and 4200 megahertz that contains the information required by paragraph (2).
 (2)Required contentsThe transition facilitation plan shall contain the following: (A)A specification of the amount of spectrum between the frequencies of 3700 megahertz and 4200 megahertz that the Transition Facilitator determines can be cleared in each geographic area in the continental United States, together with—
 (i)a demonstration that the amount of spectrum specified for each such area is the maximum amount of spectrum in such area that can be made available for the assignment of licenses through a system of competitive bidding under subsection (c)(1); and
 (ii)a demonstration that end users will receive service after the implementation of the transition facilitation plan that is comparable in quality to service received before the implementation of the transition facilitation plan.
 (B)A service migration plan, including— (i)a description, for each geographic area in the continental United States, of any activities that will be conducted or measures that will be taken by the Transition Facilitator to ensure the continuation of services corresponding to an earth station receiving transmissions using spectrum between the frequencies of 3700 megahertz and 4200 megahertz; and
 (ii)a description of any other activities that will be conducted or measures that will be taken by the Transition Facilitator to implement the service migration plan.
 (C)A technical migration plan, including a description of any activities or measures necessary to ensure continuation of service to incumbent end users.
 (D)An end user protection plan, including— (i)any documentation received by the Transition Facilitator from end users of any activities, measures, or equipment necessary to ensure end users receive service after the implementation of the transition facilitation plan that is comparable in quality to service received before the implementation of the transition facilitation plan; and
 (ii)any reasonable requests from end users for inclusion of estimated costs under subparagraph (E)(ii). (E)An estimate of the costs expected to be incurred by—
 (i)the Transition Facilitator for activities, measures, or equipment necessary to clear spectrum in accordance with the transition facilitation plan in each geographic area in the continental United States, including any necessary equipment associated with migrating services; and
 (ii)end users in each geographic area in the continental United States for activities, measures, or equipment necessary to clear spectrum in accordance with the transition facilitation plan, including costs to migrate services to—
 (I)alternative technologies; or (II)spectrum other than spectrum between the frequencies of 3700 megahertz and 4200 megahertz.
 (F)A proceeds division plan stating a method by which the portion of the proceeds of a system of competitive bidding under paragraph (1) of subsection (c) that is paid to the Transition Facilitator under paragraph (3)(A)(i)(II) of such subsection may be divided between—
 (i)entities that comprise the Transition Facilitator; and (ii)licensees and registrants of earth stations receiving signals between the frequencies of 3700 megahertz and 4200 megahertz.
 (3)Review by commissionNot later than 60 days after the submission of the transition facilitation plan under paragraph (1), the Commission shall—
 (A)review such plan to determine whether such plan contains the information required by paragraph (2); and
 (B)submit to the Transition Facilitator and the appropriate committees of Congress a report on the determination under subparagraph (A), including, if the Commission determines that any such information is omitted or inadequate—
 (i)a description of the omitted or inadequate information; and (ii)if the Commission determines that the transition facilitation plan does not contain an adequate demonstration of a matter specified in clause (i) or (ii) of paragraph (2)(A), the steps that the Commission determines are necessary to correct the inadequacy.
							(4)Opportunity to cure omission or inadequacy
 (A)Submission of revised planIf the Commission determines under paragraph (3)(A) that any information required by paragraph (2) to be in the transition facilitation plan is omitted or inadequate, the Transition Facilitator shall, not later than 90 days after receiving the report of the Commission under paragraph (3)(B), submit a revised transition facilitation plan to cure the omission or inadequacy.
 (B)Review of revised planNot later than 60 days after the submission of a revised transition facilitation plan under subparagraph (A), the Commission shall—
 (i)review such plan to determine whether such plan contains the information required by paragraph (2); and
 (ii)submit to the Transition Fa­cil­i­ta­tor and the appropriate committees of Congress a report on the determination under clause (i), including, if the Commission determines that any such information is omitted or inadequate, a description of the omitted or inadequate information.
 (C)Effect of failure to cureIf the Transition Facilitator fails to submit a revised transition facilitation plan as required by subparagraph (A), subsections (c), (d), and (e) shall not apply.
						(5)Modifications by Commission
 (A)In generalIf the Commission determines under paragraph (4)(B)(i) that information required by paragraph (2) is omitted or inadequate in a revised transition facilitation plan submitted by the Transition Facilitator under paragraph (4)(A), the Commission shall, after public notice and an opportunity for public comment, modify such plan in order to cure the omission or inadequacy.
 (B)LimitationIn making any modification under subparagraph (A), the Commission— (i)may not, subject to subparagraph (A)(ii), change the amount of spectrum to be cleared in each geographic area under such plan; and
 (ii)shall ensure that any such modification does not harm end users. (C)DeadlineThe Commission shall complete any modification under subparagraph (A) not later than 90 days after the date on which the Commission submits the report required by paragraph (4)(B)(ii).
 (D)ReportNot later than 30 days after completing any modification under subparagraph (A), the Commission shall submit to the Transition Facilitator and the appropriate committees of Congress a report that contains the modified transition facilitation plan.
						(c)Assignment of licenses through competitive bidding
 (1)In generalConsistent with the transition facilitation plan submitted under paragraph (1) of subsection (b) or the revised transition facilitation plan submitted under paragraph (4)(A) of such subsection (including any modification of such plan by the Commission under paragraph (5)(A) of such subsection), as the case may be, the Commission shall—
 (A)allocate the spectrum to be cleared in each geographic area in the continental United States, as specified under subsection (b)(2)(A), for terrestrial use (other than the use for which such spectrum is allocated on the date of the enactment of this Act);
 (B)modify the spectrum usage rights of each satellite operator providing service and each end user using such spectrum (including any such operator that is not part of the Transition Facilitator, as provided in subsection (a)(2)) so as to effect the removal of the co-primary allocation protection afforded to such operator with respect to the use of such spectrum for satellite service (except with respect to a limited number of telemetry, tracking, and command sites, as the Commission considers necessary); and
 (C)through a system of competitive bidding under section 309(j) of the Communications Act of 1934 (47 U.S.C. 309(j)), assign licenses for the use of such spectrum.
 (2)DeadlineThe Commission shall complete the actions required by paragraph (1) not later than— (A)if the Commission determines under paragraph (3)(A) of subsection (b) that the transition facilitation plan submitted under paragraph (1) of such subsection contains the information required by paragraph (2) of such subsection, the date that is 6 months after the Commission submits the report required by paragraph (3)(B) of such subsection; or
 (B)if the Commission determines under paragraph (3)(A) of subsection (b) that the transition facilitation plan submitted under paragraph (1) of such subsection does not contain the information required by paragraph (2) of such subsection—
 (i)if the Commission determines under subparagraph (B)(i) of paragraph (4) of subsection (b) that the revised transition facilitation plan submitted under subparagraph (A) of such paragraph contains the information required by paragraph (2) of such subsection, the date that is 6 months after the Commission submits the report required by subparagraph (B)(ii) of such paragraph (4); or
 (ii)if the Commission determines under subparagraph (B)(i) of paragraph (4) of subsection (b) that the revised transition facilitation plan submitted under subparagraph (A) of such paragraph does not contain the information required by paragraph (2) of such subsection, the date that is 6 months after the Commission completes the modification required by paragraph (5)(A) of such subsection.
							(3)Use of proceeds
 (A)In generalNotwithstanding subparagraphs (A) and (C)(i) of section 309(j)(8) of the Communications Act of 1934 (47 U.S.C. 309(j)(8)), in the case of the proceeds from the use of a system of competitive bidding under paragraph (1) that are attributable to the licenses assigned in a geographic area in the continental United States (including deposits and upfront payments from successful bidders and excluding the costs retained by the salaries and expenses account of the Commission under subparagraph (B) of such section)—
 (i)the Commission shall pay the Transition Facilitator an amount of such proceeds that is equal to the sum of—
 (I)the costs reasonably incurred and documented by the Transition Facilitator for activities, measures, or equipment necessary to clear spectrum in such geographic area in accordance with the transition facilitation plan submitted under paragraph (1) of subsection (b) or the revised transition facilitation plan submitted under paragraph (4)(A) of such subsection (including any modification of such plan by the Commission under paragraph (5)(A) of such subsection), as the case may be; and
 (II)a percentage of such proceeds (excluding the amount of the costs described in subclause (I) and any amounts paid to end users under clause (ii) with respect to such geographic area) determined under subparagraph (B);
 (ii)the Commission shall pay each end user an amount of such proceeds that is equal to the costs (if any) reasonably incurred and documented by such end user for activities, measures, or equipment necessary to clear spectrum in accordance with the transition facilitation plan in such geographic area, including costs to migrate services in such geographic area to alternative technologies or to spectrum other than spectrum between the frequencies of 3700 megahertz and 4200 megahertz; and
 (iii)the remainder of such proceeds shall be deposited in the Rural Broadband Deployment Fund established by section 401.
 (B)Percentage of proceeds determinedThe percentage of proceeds determined under this subparagraph with respect to a geographic area is the following:
 (i)If the amount of spectrum cleared in such geographic area is less than 100 megahertz, 0 percent. (ii)If the amount of spectrum cleared in such geographic area is 100 megahertz or greater but less than 200 megahertz, 10 percent.
 (iii)If the amount of spectrum cleared in such geographic area is 200 megahertz or greater but less than 300 megahertz, 35 percent.
 (iv)If the amount of spectrum cleared in such geographic area is 300 megahertz or greater but less than 400 megahertz, 75 percent.
 (v)If the amount of spectrum cleared in such geographic area is 400 megahertz or greater but less than 500 megahertz, 90 percent.
 (vi)If the amount of spectrum cleared in such geographic area is 500 megahertz, 100 percent. (C)Treatment of guard bandsIn the case of spectrum that is designated as a guard band after the reallocation required by paragraph (1), such spectrum shall be treated as having been cleared for purposes of determining the percentage of proceeds under subparagraph (B), except that not more than 20 megahertz of spectrum in each geographic area may be so treated.
 (D)Proceeds adjustmentsThe Commission shall increase the percentage of proceeds determined with respect to a geographic area under subparagraph (B) (except for clause (vi) of such subparagraph) by 5 percent if—
 (i)the Commission determines under paragraph (3)(A) of subsection (b) that the transition facilitation plan submitted under paragraph (1) of such subsection contains the information required by paragraph (2) of such subsection; and
 (ii)not later than 30 days after the Commission makes the determination described in clause (i), the Transition Facilitator demonstrates to the Commission that the Transition Facilitator has taken any steps necessary to clear spectrum in such geographic area in accordance with the transition facilitation plan.
 (d)Implementation of transition facilitation planThe Commission may not make a payment to the Transition Facilitator under subsection (c)(3) until the Transition Facilitator has fully implemented the transition facilitation plan submitted under paragraph (1) of subsection (b) or the revised transition facilitation plan submitted under paragraph (4)(A) of such subsection (including any modification of such plan by the Commission under paragraph (5)(A) of such subsection), as the case may be, except for the portion of such plan required by paragraph (2)(F) of such subsection.
 (e)Submission of additional transition facilitation plansNot later than 3 years after the Commission determines that the implementation of the transition facilitation plan submitted under paragraph (1) of subsection (b) or the revised transition facilitation plan submitted under paragraph (4)(A) of such subsection (including any modification of such plan by the Commission under paragraph (5)(A) of such subsection), as the case may be, is completed, the Transition Facilitator may submit an additional transition facilitation plan to the Commission to clear additional spectrum between the frequencies of 3700 megahertz and 4200 megahertz. Except for the deadline for the submission of the transition facilitation plan under paragraph (1) of such subsection, any such additional transition facilitation plan shall be subject to this section in the same manner and to the same extent as the initial transition facilitation plan, and, not later than 3 years after the Commission determines that the implementation of such additional transition facilitation plan is completed, the Transition Facilitator may submit another additional transition facilitation plan as described in this subsection.
 (f)DefinitionsIn this section: (1)ClearThe term clear means, with respect to electromagnetic spectrum between the frequencies of 3700 megahertz and 4200 megahertz, to make such spectrum available for allocation and the assignment of licenses through a system of competitive bidding under subsection (c)(1).
 (2)End userThe term end user means any entity that— (A)is a licensee or registrant of an earth station receiving signals between the frequencies of 3700 megahertz and 4200 megahertz; or
 (B)receives or distributes programming or services using spectrum between the frequencies of 3700 megahertz and 4200 megahertz.
 (3)Transition facilitatorThe term Transition Facilitator means the organization designated under subsection (a). IIFederal Spectrum Availability 201.Costs of spectrum research and development and planning activitiesSection 118(g) of the National Telecommunications and Information Administration Organization Act (47 U.S.C. 928(g)) is amended—
 (1)in paragraph (1)— (A)in subparagraph (A), by striking ; and and inserting a semicolon;
 (B)in subparagraph (B), by striking the period at the end and inserting ; and; and (C)by adding at the end the following:
						
 (C)the Director of OMB may make a payment described in paragraph (2) from amounts in the Fund other than amounts made available under subparagraphs (A) and (B) if, before making the payment, the Director of OMB, in consultation with the NTIA, determines and submits to the congressional committees described in subsection (d)(2)(C) a certification that—
 (i)the conditions described in subclauses (I) and (II) of paragraph (2)(D)(i) have been met; (ii)as of the date of the certification, amounts made available under subparagraphs (A) and (B) are insufficient to make the payment requested by the Federal entity in the plan approved under paragraph (2)(E) by the Technical Panel established under section 113(h)(3); and
 (iii)the payment will leave sufficient amounts in the Fund to pay the relocation or sharing costs that will be incurred by eligible Federal entities to complete the implementation of all transition plans that, as of the date of the certification, have been found sufficient by the Technical Panel under section 113(h)(4).; and
 (2)in paragraph (2)— (A)in subparagraph (D)(ii), by inserting after 60 days the following: (or, in the case of a payment under paragraph (1)(C), 30 days); and
 (B)by adding at the end the following:  (F)Consultation regarding sharing frequencies on unlicensed basisIf a Federal entity that receives a payment under subparagraph (A) determines, in carrying out activities under a plan approved by the Technical Panel under subparagraph (E), that it is not feasible for such Federal entity to make available frequencies described in such plan for reallocation for non-Federal use or shared Federal and non-Federal use, or a combination thereof, and for auction in accordance with such reallocation—
 (i)such Federal entity shall submit to the NTIA a certification stating the determination; and (ii)the NTIA shall consult with the Commission and such Federal entity regarding whether such frequencies may be shared with non-Federal entities on an unlicensed basis..
 202.Inclusion of spectrum sharing in annual NTIA report on relocationSection 207 of the Commercial Spectrum Enhancement Act (47 U.S.C. 928 note) is amended— (1)in paragraph (1)—
 (A)by inserting or sharing of after relocation from; and (B)by striking section 118(d)(2)(A) and inserting section 118(d)(2)(B); and
 (2)in paragraph (2)— (A)by striking relocated communication system and inserting such communication system;
 (B)by striking relocation costs and inserting relocation or sharing costs; and (C)by striking relocations costs and inserting relocation or sharing costs.
					203.Studies on reallocation of certain Federal spectrum
 (a)In generalNot later than 6 months after the date of the enactment of this Act, each Federal entity that, as of such date of enactment, is operating on spectrum between the frequencies of 3450 megahertz to 3550 megahertz shall—
 (1)request a payment under section 118(g)(2) of the National Telecommunications and Information Administration Organization Act (47 U.S.C. 928(g)(2)) for the purpose of conducting a study of any such frequencies on which such entity operates in order to determine the feasibility of the reallocation of such frequencies, or a portion thereof, for non-Federal use or shared Federal and non-Federal use, or a combination thereof, and auction in accordance with such reallocation; and
 (2)if such Federal entity receives such payment— (A)conduct such study; and
 (B)submit to the appropriate committees of Congress and the Secretary a report on the results of such study.
						(b)Conditions and limitations
 (1)Receipt of paymentA Federal entity is not required to conduct a study under subsection (a) if such entity requests such payment in accordance with section 118(g)(2) of the National Telecommunications and Information Administration Organization Act (47 U.S.C. 928(g)(2)) but does not receive such payment.
 (2)Inability to achieve comparable capability of systemsIf it is found in a study conducted under subsection (a) that any Federal entity operating on spectrum with respect to which the study is conducted would not be able to achieve comparable capability of systems in the case of the reallocation of such spectrum or a portion thereof for non-Federal use or shared Federal and non-Federal use, or a combination thereof, and auction in accordance with such reallocation, the Federal entity that conducted the study shall submit to the National Telecommunications and Information Administration and the Director of the Office of Management and Budget a certification stating such finding.
					204.Identification, reallocation, and auction of certain Federal spectrum
 (a)Identification of spectrumNot later than January 1, 2025, the Secretary shall— (1)for the frequencies with respect to which a Federal entity makes an affirmative feasibility determination under section 203(a), determine whether the Secretary concurs with the determination of the Federal entity; and
 (2)if the Secretary concurs with the determination of the Federal entity, submit to the President and the Commission a report identifying for reallocation the frequencies with respect to which the Federal entity made the determination.
 (b)Clearing of spectrumThe President shall— (1)not later than 180 days after the Secretary submits a report under subsection (a)(2), begin the process of withdrawing or modifying the assignment to a Federal Government station of the frequencies identified in such report; and
 (2)not later than 30 days after completing the withdrawal or modification, notify the Commission that the withdrawal or modification is complete.
					(c)Reallocation and auction
 (1)In generalThe Commission shall— (A)reallocate the frequencies identified in a report under subsection (a)(2) for non-Federal use or shared Federal and non-Federal use, or a combination thereof; and
 (B)notwithstanding paragraph (15)(A) of section 309(j) of the Communications Act of 1934 (47 U.S.C. 309(j)), not later than January 1, 2026, begin a system of competitive bidding under such section to grant new initial licenses for the use of such frequencies, subject to flexible-use service rules.
						(2)Proceeds
 (A)In generalNotwithstanding subparagraphs (A), (C)(i), and (D)(i) of section 309(j)(8) of the Communications Act of 1934 (47 U.S.C. 309(j)(8)), in the case of the proceeds from the use of a system of competitive bidding under paragraph (1)(B) (including deposits and upfront payments from successful bidders), after the retention of costs by the salaries and expenses account of the Commission under subparagraph (B) of such section and the deposit in the Spectrum Relocation Fund established by section 118 of the National Telecommunications and Information Administration Organization Act (47 U.S.C. 928) of such portion of such proceeds as is necessary to cover the relocation or sharing costs (as defined in section 113(g)(3) of such Act (47 U.S.C. 923(g)(3)) of Federal entities with respect to such system of competitive bidding and the amounts required to be made available to the Director of the Office of Management and Budget under subsections (f) and (g) of such section 118, the remainder of such proceeds shall be deposited in the Rural Broadband Deployment Fund established by section 401.
 (B)Rule of constructionNothing in this section shall be construed to relieve the Commission from the requirements of section 309(j)(16)(B) of the Communications Act of 1934 (47 U.S.C. 309(j)(16)(B)).
 (d)Auction authoritySection 309(j)(11) of the Communications Act of 1934 (47 U.S.C. 309(j)(11)) is amended— (1)by striking the period at the end and inserting ; and;
 (2)by striking except that, with respect to and inserting  except that—(A)with respect to; and (3)by adding at the end the following:
						
 (B)with respect to the frequencies identified under section 204(a)(2) of the Wireless Investment Now in 5G Act, such authority shall expire on September 30, 2027.. (e)Relationship to Spectrum Pipeline identification requirementThe identification of frequencies under subsection (a)(2), withdrawal or modification of the assignment to a Federal Government station of such frequencies under subsection (b), or reallocation or auction of such frequencies under subsection (c) does not preclude such frequencies from being identified under section 1006(c) of the Spectrum Pipeline Act of 2015 (Public Law 114–74; 129 Stat. 624).
 205.DefinitionsIn this title: (1)Comparable capability of systemsThe term comparable capability of systems has the meaning described in section 113(g)(3)(B) of the National Telecommunications and Information Administration Organization Act (47 U.S.C. 923(g)(3)(B)).
 (2)Federal entityThe term Federal entity has the meaning given such term in section 113(l) of the National Telecommunications and Information Administration Organization Act (47 U.S.C. 923(l)).
 (3)SecretaryThe term Secretary means the Secretary of Commerce. IIINTIA Research and Development 301.NTIA independent research and development costsSection 118 of the National Telecommunications and Information Administration Organization Act (47 U.S.C. 928) is amended by adding at the end the following:
				
					(j)NTIA independent research and development costs
 (1)In generalNotwithstanding subsections (c) through (e), from amounts described in paragraph (2), the Director of OMB may transfer to the salaries and expenses account of the NTIA such sums as may be necessary for costs incurred by the NTIA to conduct independent research and development, engineering studies, economic analyses, or other activities not already subject to a plan approved under subsection (g)(2)(E) and intended to improve the efficiency and effectiveness of the spectrum use of Federal entities in order to make available frequencies described in paragraph (3) for reallocation for non-Federal use or shared Federal and non-Federal use, or a combination thereof, and for auction in accordance with such reallocation.
 (2)Amounts describedThe amounts described in this paragraph are amounts in the Fund from auctions of eligible frequencies that are made available for reallocation and auction primarily as a result of research and development, engineering studies, economic analyses, or other activities intended to improve the efficiency and effectiveness of the spectrum use of Federal entities in order to make available frequencies for reallocation for non-Federal use or shared Federal and non-Federal use, or a combination thereof, and for auction in accordance with such reallocation, that are conducted by the NTIA after the date of the enactment of this subsection, regardless of whether the NTIA conducts such activities using amounts transferred to the NTIA under paragraph (1).
 (3)Frequencies describedThe frequencies described in this paragraph are frequencies that— (A)are assigned to a Federal entity; and
 (B)at the time when the activities described in paragraph (1) are conducted, are not identified for auction.
 (4)Availability of fundsAmounts transferred under paragraph (1) shall be available for obligation subject to the terms and conditions of the receiving appropriations account and shall remain available until expended.
 (5)No charge to Federal agenciesNotwithstanding any other provision of law (including the terms and conditions of an appropriations account referred to in paragraph (4)), the NTIA may not charge any Federal agency for an activity conducted using amounts transferred to the NTIA under paragraph (1).
 (6)Rule of constructionNothing in this subsection shall be construed to limit the availability to the NTIA to conduct activities described in paragraph (1) of funds, other than amounts transferred under such paragraph, that are otherwise available to the NTIA to conduct such activities..
			IVRural Broadband Deployment
			401.Rural Broadband Deployment Fund
 (a)EstablishmentThere is established in the Treasury of the United States a fund to be known as the Rural Broadband Deployment Fund.
 (b)Availability of fundsTo the extent or in the amounts provided in advance in appropriation Acts, amounts in the Rural Broadband Deployment Fund shall be available to the Commission to make payments to expand access to broadband in unserved and underserved areas.
 (c)No combination with other supportIn making payments under subsection (b), the Commission may not combine such payments with any other support for broadband provided by the Commission.
				